DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10755416. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10755416 defines receiving video feeds, location information, and orientation information from a plurality of wearable devices; generate a three-dimensional model of an object based on the video feeds, the location information, and the orientation information received from the plurality of wearable devices; perform analytics from the video feeds to identify a manipulation on the object, to update the three-dimensional model of the object based on the manipulation on the object, and to generate a dynamic status of the object based on the manipulation on the object with respect to reference data related to the object, the reference data comprising a reference object, the dynamic status comprising identifying a completion status of the object based on a three-dimensional model comparison with respect to the reference object; keep an inventory of components of the object; generate a history of manipulations of the components; receive, from a client, a request for a location of a component related to the manipulation on the object; and identify and communicate the location of the component relative to the reference data to the client. It would have been obvious to one of ordinary skill in the art to notice claim 2 and 3 in current application and claim 1 in U.S. Patent No. 10755416 are almost identical. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 4-11 and 14-20 are rejected because it’s almost identical to claim 2-10 of U.S. Patent No. 10755416.

Claim in Application 16923010
Claim in Patent 10755416
2. A server comprising: 
a storage device storing instructions; and 
a hardware processor communicatively coupled to the storage device and configured to perform operations based on the instructions, the operations comprising: 
1. A server comprising: 
a storage device storing instructions; 
and a hardware processor communicatively coupled to the storage device and configured by the instructions to: 
receiving video feeds, location information, and orientation information from a plurality of wearable devices; 
receive video feeds, location information, and orientation information from a plurality of wearable devices; 
generating a three-dimensional model of an object based on the video feeds, the location information, and the orientation information received from the plurality of wearable devices; and 
generate a three-dimensional model of an object based on the video feeds, the location information, and the orientation information received from the plurality of wearable devices; 
performing analytics from the video feeds to identify a manipulation on the object and to generate a dynamic status of the object based on the manipulation on the object with respect to reference data related to the object, the reference data comprising a reference object, and the dynamic status identifying a completion status of the object based on a comparison of the object to the reference object.
perform analytics from the video feeds to identify a manipulation on the object, to update the three-dimensional model of the object based on the manipulation on the object, and to generate a dynamic status of the object based on the manipulation on the object with respect to reference data related to the object, the reference data comprising a reference object, the dynamic status comprising identifying a completion status of the object based on a three-dimensional model comparison with respect to the reference object; 
3. The server of claim 2, wherein the operations further comprise: 
receiving, from a client, a request for a dynamic status of the object; and in response to the request, sending, to the client, the dynamic status of the object.
keep an inventory of components of the object; generate a history of manipulations of the components; 
receive, from a client, a request for a location of a component related to the manipulation on the object; and identify and communicate the location of the component relative to the reference data to the client.


Conflicting claims numbers:
16923010
Claim 2+3, 12+13, 21
4, 14
5, 15
6, 16
7, 17
8, 18
9, 19
10, 20
11
10755416
Claim 1
2
3
4
5
6
7
8
10


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claim 2, 5-8, 12, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai U.S. Patent Application 20060170652 in view of Kochi U.S. Patent Application 20030004645.
Regarding claim 2, Bannai discloses a server comprising: 
a storage device (virtual object communication management unit 561) storing instructions; and a hardware processor (virtual object communication management unit 561) communicatively coupled to the storage device and configured to perform operations based on the instructions (paragraph [0200]: These apparatuses are connected by a network through a management server 560; paragraph [0206]: A virtual object communication management unit 561 manages information communication between the operator mixed reality apparatus and the instructor mixed reality apparatus), the operations comprising: 
receiving video feeds, location information, and orientation information from a plurality of wearable devices (paragraph [0217]: an image from the camera 522 mounted on the operator HMD is input to the image compositing unit 515 through the image input unit 512; paragraph [0218]: In step 55140, the position/orientation of the operator's head is input to the position/orientation measuring unit 511a as a value from the HMD 3D position sensor 521a so that data containing a set of six parameters in the world coordinate system is generated; paragraph [0220] In step S5160, the position/orientation information of the operator HMD and stylus obtained in step S5150 is transmitted to the management server 560 through the virtual object transmitting/receiving unit 531b as an event; paragraph [0017]: second manipulation unit used by a second observer to manipulate the virtual object, the second observer remote-controlling the manipulation of the virtual object by the first observer); 

performing analytics from the video feeds to identify a manipulation on the object and to generate a dynamic status of the object based on the manipulation on the object with respect to reference data related to the object, the reference data comprising a reference object, and the dynamic status identifying a completion status of the object (paragraph [0173]: a physical object is recognized in advance by an image recognition technique, or its shape is measured in advance by using various kinds of sensors so that the 3D model of the physical object is known in advance (reference data); paragraph [0127]: The virtual object information management unit 16 determines whether the operator is manipulating the virtual object; paragraph [0224]: In step S5210, the scene graph stored in the virtual object management unit 516a is changed on the basis of the change information obtained in step S5190; paragraph [0225]: In step S5220, the image generation unit 513a generates a left CG image and right CG image viewed from the position/orientation of the operator HMD on the basis of the scene graph of the virtual object; paragraph [0129]: By looking up the table shown in FIG. 11, whether the operator is manipulating the virtual object can be determined in step S170);
Bannai discloses all the features with respect to claim 2 as outlined above. However, Bannai fails to disclose identifying a completion status of the object based on a comparison of the object to the reference object.
Kochi discloses identifying a completion status of the object based on a comparison of the object to the reference object (paragraph [0012]: The comparison display processing section 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai’s to perform comparison as taught by Kochi, to measure in detail objects to identify status.

Regarding claim 5, Bannai as modified by Kochi discloses the server of claim 2, wherein the operation further comprise: 
performing object recognition on the video feeds to identify a particular component on the object, within a scene or within a periphery from a wearable device (Bannai’s paragraph [0173]: a physical object is recognized in advance by an image recognition technique, or its shape is measured in advance by using various kinds of sensors so that the 3D model of the physical object is known in advance). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai’s to perform comparison as taught by Kochi, to measure in detail objects to identify status.

Regarding claim 6, Bannai as modified by Kochi discloses the server of claim 2, wherein the dynamic status comprises at least one of an identification of a type of manipulation on the object, an identification of a tool used in the manipulation on the object, a location of the manipulation relative to the three-dimensional model of the object, or an identification of the wearable device associated with the manipulation on the object (Bannai’s paragraph [0130]: If the operator is currently manipulating the virtual object, the image generation unit 13 lays out 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai’s to perform comparison as taught by Kochi, to measure in detail objects to identify status.

Regarding claim 7, Bannai as modified by Kochi discloses the server of claim 2, wherein the operation further comprise: 
updating the dynamic status related to the manipulation on the object (Bannai’s paragraph [0224]: In step S5210, the scene graph stored in the virtual object management unit 516a is changed on the basis of the change information obtained in step S5190; paragraph [0225]: In step S5220, the image generation unit 513a generates a left CG image and right CG image viewed from the position/orientation of the operator HMD on the basis of the scene graph of the virtual object). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai’s to perform comparison as taught by Kochi, to measure in detail objects to identify status.

Regarding claim 8, Bannai as modified by Kochi discloses the server of claim 2, wherein the operation further comprise: 
enabling communication between two or more wearable devices, the two or more wearable devices identified based on the manipulation of the object (Bannai’s paragraph [0080]: an operator mixed reality apparatus 10a on the upper side of FIG. 1 and an instructor mixed 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai’s to perform comparison as taught by Kochi, to measure in detail objects to identify status.

Claim 12 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 12.
Claim 15 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 15.
Claim 16 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 16.
Claim 17 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 18.
Claim 21 recites the functions of the apparatus recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the medium steps of claim 21.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai U.S. Patent Application 20060170652 in view of Kochi U.S. Patent Application 20030004645, and further in view of Chen U.S. Patent Application 20130007791.
Regarding claim 3, Bannai as modified by Kochi discloses all the features with respect to claim 2 as outlined above. Bannai further discloses “A virtual object transmitting/receiving unit 531a transmits/receives all pieces of virtual object information shared with the instructor mixed reality apparatus 510b to/from the management server 560” (paragraph [0202]). However, Bannai as modified by Kochi fails to disclose receiving, from a client, a request for a dynamic status of the object; and in response to the request, sending, to the client, the dynamic status of the object explicitly.
Chen discloses receiving, from a client, a request for a dynamic status of the object; and in response to the request, sending, to the client, the dynamic status of the object (paragraph [0043]: When the client would like to query status information of a specific channel, the client can send a query to the server 240, and the server 240 will reply the status information of the specific channel according to the current channel status table 242).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai and Kochi’s to reply client request as taught by Chen, to effectively query current statuses.

Claim 13 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 13.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai U.S. Patent Application 20060170652 in view of Kochi U.S. Patent Application 20030004645, and further in view of Okuwaki U.S. Patent Application 20080222568.
Regarding claim 4, Bannai as modified by Kochi discloses all the features with respect to claim 2 as outlined above. However, Bannai as modified by Kochi fails to disclose the manipulation of the object comprises a modification of an existing component on the object, an addition of a new component to the object, or a removal of an existing component on the object explicitly.
Okuwaki discloses the manipulation of the object comprises a modification of an existing component on the object, an addition of a new component to the object, or a removal of an existing component on the object (paragraph [0088]: In the next S104, the model placement unit 112 places the loaded model automatically at the spot, in an appropriate orientation (addition of a new component)). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai and Kochi’s to add new component as taught by Okuwaki, to enable a user to find a three-dimensional (3D) model of a desired component easily in a design utilizing a 3D computer aided design system.

Claim 14 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 14.

Claim 9-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai U.S. Patent Application 20060170652 in view of Kochi U.S. Patent Application 20030004645, and further in view of Lininger U.S. Patent Application 20120331061.
Regarding claim 9, Bannai as modified by Kochi discloses all the features with respect to claim 8 as outlined above. However, Bannai as modified by Kochi fails to disclose identifying a non-compliance of a first manipulation on the object, identifying a first device corresponding to the first manipulation on the object, identifying a second device associated with a second manipulation dependent on the first manipulation, and notifying the second device of the non-compliance of the first manipulation on the object from the first device.
Lininger discloses identifying a non-compliance of a first manipulation on the object, identifying a first device corresponding to the first manipulation on the object, identifying a second device associated with a second manipulation dependent on the first manipulation, and notifying the second device of the non-compliance of the first manipulation on the object from the first device (paragraph [0067]: The conflicts, if any, between the operations received at blocks 452 and 454 are resolved at block 456. Once the conflicts are resolved, the resulting operations are reported to the first user and the second user at block 458).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai and Kochi’s to notify conflicts between operations as taught by Lininger, to ensure proper operation if more than one user contributes to the development of a model.

Regarding claim 10, Bannai as modified by Kochi and Lininger discloses the server of claim 8, wherein the enabling communication between two or more wearable devices comprises: 
identifying a first wearable device corresponding to a first manipulation on the object, identifying a second wearable device associated with a second manipulation similar to the first manipulation, receiving, from the first wearable device, a request for assistance on the first manipulation on the object; and enabling communication between the second wearable device and the first wearable device in response to the request (Lininger’s paragraph [0067]: at block 452, an indication of one or more transformation operations applied to a model is received from 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai and Kochi’s to notify conflicts between operations as taught by Lininger, to ensure proper operation if more than one user contributes to the development of a model.

Claim 19 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 20.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bannai U.S. Patent Application 20060170652 in view of Kochi U.S. Patent Application 20030004645, and further in view of Friedrich U.S. Patent Application 20050021281.
Regarding claim 11, Friedrich as modified by Kochi discloses all the features with respect to claim 2 as outlined above.  However, Bannai as modified by Kochi fails to disclose receiving a request from the plurality of wearable devices to offload at least one of a tracking process or an augmented reality rendering process, the augmented reality rendering process 
Friedrich discloses receiving a request from the plurality of wearable devices to offload at least one of a tracking process or an augmented reality rendering process, the augmented reality rendering process based on an augmented reality database (paragraph [0020]: the augmented scene, i.e. the work process with the items of supplementary information, is embedded in a workflow, so that it can be called up for other service situations; paragraph [0026]: In the context of distributed applications, several users can be put in a position to work in one real environment using a shared database (shared augmented environments) or to cooperate in different environments with augmented reality support; paragraph [0021]: current data from the tracking system (position, orientation and the visual field of the user or camera, as applicable) must also be transmitted synchronously. This data is required in order to determine either the relative coordinates, relative to the currently recognized marker/object, or the corresponding world coordinates); 
generating offloaded processed data based on the request, the location, and the orientation of the wearable device (paragraph [0027]: producing items of information to supplement the image data, in the form of graphical elements, text items and/or references to further information, and for assigning the items of supplementary information to points in space; paragraph [0027]: determining the position and orientation of the camera 14, 16 relative to points in space, and a mobile computer 4 for processing the image information recorded by the camera 14, 16 and the position and orientation of the camera 14, 16); 
and streaming the offloaded processed data to the plurality of wearable devices in response to the request, the plurality of wearable devices being configured to generate a 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Bannai and Kochi’s to offload tracking process as taught by Friedrich, to facilitate the production of work process which utilizes the augmented reality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616